329 S.W.3d 399 (2010)
Sheila WOOD, Appellant,
v.
MISSOURI DEPARTMENT OF MENTAL HEALTH, Respondent.
No. ED 94496.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Rehearing Denied December 28, 2010.
Timothy K. Kellett, St. Louis, MO, for appellant.
Yvette G. Hipskind, Assistant Attorney General, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Sheila Wood (hereinafter, "Wood") appeals the circuit court's judgment affirming the Missouri Department of Mental Health's (hereinafter, "DMH") decision that she committed one count of Class I neglect, 9 CSR 10-5.200(1). Wood raises four points on appeal, challenging the decision that she committed neglect in that DMH failed to: (1) consider evidence there were others who violated the same patient protocol; (2) reference medical definitions or standards; (3) issue its decision within a mandatory time period; and (4) notify Wood of its preliminary determination of neglect within the mandatory time period.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).